UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 12, 2014 GO-PAGE CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-52766 27-0143340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 40 Lake Bellevue Drive, Suite 100 Bellevue WA. (Address of principal executive offices) 425-256-3902 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of thefollowing provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Solicitingmaterialpursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) 1 SECTION 5 - CORPORATE GOVERANCE AND MANAGEMENT ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Resignation of Directors and Officers On June 16th Derek Ward, CEO and Director Treasurer resigned all of his remaining positions as an officer and director of the Registrant. Appointment of Directors On June 12, 2014, Mr. Jeroen Kreeft was appointedto the Board ofDirectors of the Company in the capacity of a Director. Biographical Information Jeroen Kreeft Jeroen Kreeft is managing partner of Lobster Lawyers. Jeroen advises a wide range of international operating clients, including listed companies, large private companies and individuals, on tax strategies, including international tax re-structuring. Jeroen takes a special interest in parties that deal with intellectual property rights and media. After starting his career at one of the big four tax and accounting firms, Jeroen Kreeft joined Crop Tax Lawyers where, as a partner, he chaired the international tax and legal practice. In 2005 Jeroen joined Smart, to start Smart's international expansion and where he chaired the worldwide international tax practice of the firm and the Amsterdam office. In 2009 Jeroen joined Brada as part of the merger of the Dutch part of Smart with Brada in Amsterdam. Since 2013 Jeroen has separated himself from Brada to start its own office again, Lobster Lawyers. Jeroen is fluent in Dutch and English and proficient in German. Jeroen Kreeft is a member of the Dutch Association of Academic Tax Lawyers and the International Association of Entertainment Lawyers. Jeroen has been actively involved in various international professional associations serving as a board member such as IGAF currently known as Prime Global and he is one of the foundersand current Honorary Member of Lawyers Cooperation and international association of medium sized law firms. Furthermore, he holds various supervisory board positions with privately held international companies as well as quoted companies. 2 SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (d) Exhibits.The following is a complete list of exhibits filed as part of this Report.Exhibit numbers correspond to the numbers in the exhibit table of Item 601 of Regulation S-K. Exhibit No. Description CV of Jeroen Kreeft SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registranthas dulycausedthis Report to be signed on its behalf by the undersigned, hereunto duly authorized. GO-PAGE CORPORATION By: /s/ Peter Schulhof Peter Schulhof, President Date: June 17, 2014 3
